Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment
	Applicants amendment filed 4/26/2022 has been received and entered.  There does not appear to be editor marks, and it appears that only the claim status identifiers have been updated (to Original).  
Claims 1-14 are pending.

Election/Restriction
Applicant's election with traverse of the species of metabolites and classifiers in the reply filed on 4/26/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden.  This is not found persuasive because each of the species is unique, however upon initial search it appears that the species of metabolites have been studied in autism and correlations have been observed.  Given the correlation with various forms of statistical analysis, the evaluation of other classifiers does not appear to be a burden.
Accordingly, the restriction requirement is withdrawn.
Claims 1-14 are currently under examination.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Priority
	This application filed 6/7/2018 claims benefit to US Provisional 62/516288 filed 6/7/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
For completeness of the record, it is noted that in conducting an inventor search, applications 17/601582 and 17/601219 were identified as having a common inventor and having claims directed to metabolites associated with autism.  However, in comparison of the limitations of the claims for double patenting, the claims of 219 and 582 as supported by the tables in the applications do not appear to support the list of metabolites listed in the instant claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 8 provides a method generally directed to obtaining concentrations of metabolites and associating them with the spectrum of autism and neurotypical classes, and claim 1 a system in which the analysis steps are performed.  More specifically, the claims are directed to a computer implemented method where metabolite values are received and converted into scores in a data array, and using the arrays to classify the values into autism and neurotypical classes, and using the classification and analysis as a reference to evaluate a test sample with the same metabolites having been measured.  Dependent claims provide for specific metabolites that are measured and means and greater detail for calculating scores and classification based on the data obtained.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a product and a process, where the method of analysis is stored on a non-transitory medium and the system is a computer.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing metabolite values and correlating them to autism and neurotypical classifications, and subsequently using what is observed to assess other test samples.   The claims provide instructional steps for the analysis and correlation of metabolite concentrations for classification and correlation to autism or neurotypical groupings.  The claims provide for generically classifying based on concentration alone, however based on the guidance of the specification and art of record, this would be classified based on knowledge of the source, i.e. prior classification of the individual for each of the metabolite data sources.  Independent claims broadly and generically require classifying and calculating, and dependent claims provide for the use of know analysis tools like SVM, PCA, regression and FDA, and requires evaluating and computing similarities and differences among the data sets.  The judicial exception is a set of instructions for analysis of metabolite data and appear to fall into the category of Mathematical Concepts, that is for the use of mathematical formulas or equations to group and correlate values to a condition/classification, and to Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) given the breadth of any number of metabolites, and the generic nature of the instructions for classification and calculating for providing the final group or correlation with the metabolite concentrations and autism and/or neurotypical groupings associated with the metabolite concentrations.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied, nor in obtaining the concentrations which are analyzed.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  The evidence of record suggests that well known analysis algorithms are intended to be used, and do not provide for significantly more to the claim as a whole.
For step 2B of the 101 analysis, each of the independent claims do not recite any additional elements.  As such, the claims do not provide for any additional element to consider under step 2B.  The method is directed to a computer implemented method, and the system provides for the use of memory and processors, however in view of the analysis above, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the claims are directed to the instructions of using metabolite concentrations and correlating them to autism or neurotypical groupings, the subsequently using them to analyze other test samples.  A review of the art provides that the claimed concept and methodology was previous performed, for example Howsmon et al (2017) who provide classification and adaptive behavior prediction of children with autism spectrum disorder based upon multivariate data analysis of markers of oxidative stress and DNA methylation, and Melnyk (2012) who provide evidence that indicate that the deficit in antioxidant and methylation capacity is specific for autism.  It is also noted that the specification indicates that the list of metabolites and data was obtained from IMAGE which appears to originally be derived from the work of Melnyk et al.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of metabolite data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (SVM, FDA,..) to manipulate existing information (metabolite concentrations) to generate additional information about test samples is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (evaluating and correlating metabolite concentrations with a neurological state) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Melnyk et al., Nardone et al., Rose et al., James et al. and Howsmon et al.
The art of record provides that xxidative stress and abnormal DNA methylation have been implicated in the pathophysiology of autism, and for the analysis of the dynamics of an integrated metabolic pathway essential for cellular antioxidant and methylation capacity in children with autism and control children.  In the studies, oxidative protein/DNA damage and DNA hypomethylation (epigenetic alteration) were found in autistic children but not paired siblings or controls.  Generally, the data indicated that the deficit in antioxidant and methylation capacity is specific for autism and may promote cellular damage and altered epigenetic gene expression.  More specifically, Nardone et al. (2014) provide evidence of DNA methylation analysis of the autistic brain reveals multiple dysregulated biological pathways.  Melnyk et al. (2012) and (2011) more generally provide for metabolic imbalance associated with methylation dysregulation and oxidative damage in children with autism.  More focused studies by Rose et al. (2012) provide detailed evidence of oxidative damage and inflammation associated with low glutathione redox status in the autism brain, by James et al. (2008) that abnormal transmethylation/transsulfuration metabolism and DNA hypomethylation occurs with children with Autism, and Howsmon et al.  (2016) and (2017) for classification and adaptive behavior prediction of children with autism spectrum disorder based upon multivariate data analysis of markers of oxidative stress and DNA methylation.  The art provides a clear correlation with changes in metabolites and the ability to correlate differences between individuals with autism and controls, and provides a variety of means to demonstrate the significance of the measured observations and calculations with the general suggestion that the evidence can be used in further studies and it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide for the collective study of metabolites such as SAM, SAH,… and changes in DNA methylation in the classification and for the use in diagnosis of individuals suspected of having autism.  One having ordinary skill in the art would have been motivated to use the observations and correlations demonstrated by Melnyk et al., Nardone et al., Rose et al., James et al. and Howsmon et al. for the analysis of other individuals suspected of having autism.  Given the number of references and overlapping analysis, there would have been a reasonable expectation of success given the results of Melnyk et al., Nardone et al., Rose et al., James et al. and Howsmon et al. to provide a means of analyzing metabolites and identifying concentration values that were informative and correlated with autism which could be used to analyze other individuals suspected to have autism.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631